UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[ X ] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement. [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). [X] Definitive Proxy Statement. [] Definitive Additional Materials. [] Soliciting Material Pursuant to §240.14a-12. STEINER LEISURE LIMITED (Name of Registrant as Specified In Its Charter) NOT APPLICABLE (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: STEINER LEISURE LIMITED April 30, 2015 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Steiner Leisure Limited, which will be held at the offices of Steiner Management Services, LLC, 770 South Dixie Highway, Coral Gables, Florida 33146, on Wednesday, June 10, 2015, at 9:00 a.m. local time. Details of the business to be conducted at the annual meeting are given in the attached Notice of Annual Meeting and Proxy Statement. Whether or not you attend the annual meeting, it is important that your shares be represented and voted at the meeting. Therefore, I urge you to please cast your vote as soon as possible. If you decide to attend the annual meeting, you will, of course, have the opportunity to vote in person. Sincerely, /s/ Clive E. Warshaw Clive E. Warshaw Chairman of the Board STEINER LEISURE LIMITED NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 10, 2015 To our Shareholders: The annual meeting of the shareholders of Steiner Leisure Limited (the "Company") will be held at the offices of Steiner Management Services, LLC, 770 South Dixie Highway, Coral Gables, Florida 33146, on Wednesday, June 10, 2015, at 9:00 a.m. local time for the following purposes: 1.To elect two Class I directors to serve for terms of three years; 2.To ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015; 3.To hold a vote on the advisory approval of the Company's executive compensation; and 4.To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on April 15, 2015 are entitled to notice of, and to vote at, the annual meeting and any adjournments or postponements thereof. In accordance with Securities and Exchange Commission ("SEC") "notice and access" rules, we have elected to provide access to our proxy materials via the internet. We believe that the "notice and access" process expedites the receipt of proxy materials, reduces our printing and mailing expenses and reduces the environmental impact of producing materials required for the annual meeting of shareholders. A Notice of Internet Availability of Proxy Materials (the "Notice") will be mailed to our registered shareholders and beneficial owners. The Notice contains instructions on how to access the proxy materials on the internet, how to vote and how to request printed copies. In addition, shareholders may request to receive all future proxy materials in printed form by mail or electronically by e-mail by following the instructions contained in the Notice. IMPORTANTNOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2, 2015 The Notice, this Proxy Statement, proxy card and our 2014 Annual Report to shareholders are available at www.proxyvote.com, which does not have "cookies" that identify visitors to the site. Please have the 16-digit control number on the Notice available to access these documents. If you are a registered shareholder (you hold your shares in your own name through our transfer agent) and you wish to vote in person at the annual meeting, you must obtain a ballot when you arrive at the annual meeting. If you do not wish to vote in person or if you will not be attending the annual meeting, you may vote by proxy. You can vote by proxy over the internet or by telephone by following the instructions provided in the Notice or, if you elect to receive printed copies of the proxy materials by mail, you can also vote by internet, mail or telephone by following the instructions provided on the proxy card. If you are a beneficial owner of shares (your shares are held in the name of a brokerage firm, bank or a trustee) and you wish to vote in person at the annual meeting, you must obtain a valid proxy from the organization that holds your shares. If you are a beneficial owner of shares and you do not wish to vote in person at the annual meeting, please refer to the instructions on how to vote your shares you receive from your brokerage firm, bank or trustee. By Order of the Board of Directors /s/ Robert C. Boehm Robert C. Boehm Secretary April 30, 2015 STEINER LEISURE LIMITED Suite 104A Saffrey Square
